Citation Nr: 1105607	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  04-16 712A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Whether an overpayment of Chapter 30 education benefits in 
the calculated amount of $34,786.27 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
Chapter 30 education benefits, in the calculated amount of 
$34,786.27.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to October 
1979 and from January 1981 to January 1998.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an August 2003 determination, the Education Center at the RO 
retroactively terminated the Veteran's Chapter 30 education 
benefits, effective June 7, 1999, resulting in an overpayment in 
the amount of $34,786.27.  In an April 2004 determination, the 
Committee on Waivers and Compromises (Committee) at the RO denied 
the Veteran's request for a waiver of recovery of the $34,786.27 
overpayment at issue in this case.  The Veteran has perfected 
both issues.  38 C.F.R. § 20.202.

The Board previously remanded these matters in December 2005, 
November 2006, February 2008, and April 2010.  Unfortunately, 
this appeal must once again be remanded for further development.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Most recently in April 2010, the Board remanded the matters to 
obtain the Veteran's original claims file.  At the time of the 
April 2010 remand, only the Veteran's education folder was before 
the Board for review.  In particular, the Board was trying to 
obtain a March 3, 2005 statement of the case (SOC) as identified 
in a June 2006 report of contact.  Pursuant to the remand, the 
Veteran's original claims file was obtained.  Although the 
Veteran's claims file has now been associated with his education 
folder, the Board observes that the March 2005 SOC is still not 
of record.  A June 2010 report of general information notes that 
a review of the original claims file (which currently consists of 
two volumes) did not contain August 3, 2004 notice of 
disagreement (NOD) paperwork, the March 3, 2005 SOC, or the 
waiver decision.  

An August 2004 document entitled debt management center referrals 
for committee on waivers and compromises (document) reflected 
that the Veteran's waiver request was denied on April 13, 2004 
and that a NOD was received on August 3, 2004.  The Board 
observes a Form 4-1837, Decision on Waiver of Indebtedness, dated 
April 13, 2004 reflecting that the Veteran's request for a waiver 
was denied because he acted in bad faith.  An August 3, 2004 
email from the Veteran to VA reflects that he received two 
notices from VA dated June 21, 2004 and July 21, 2004.  The 
Veteran stated that he "currently have made an appeal to the VA 
for further review of my case, and have sent a letter of 
disagreement to the Muskogee finance officer due to his denial of 
a waiver of debt."  The Board is unclear what letter of 
disagreement the Veteran is referring to in his email.  However, 
the Board notes that the email is dated August 3, 2004; the date 
listed on the August 2004 document as the date VA received the 
Veteran's NOD.  Based on this information, the Board will accept 
the August 3, 2004 email as the Veteran's NOD with the denial of 
his waiver request.  38 C.F.R. § 20.201.

Further, the Board notes that the June 21, 2004 and July 21, 2004 
notice letters that the Veteran referred to in his email are not 
of record.  However, the April 13, 2004 Decision on Waiver of 
Indebtedness is of record.  Importantly, by his August 3, 2004 
email, the Veteran demonstrates that he received notice of the 
waiver denial.  

Although the waiver decision and NOD email are of record, the 
March 3, 2005 SOC is not.  The Board notes that the Veteran has 
not been provided with the laws and regulations governing the 
denial of his waiver request as required in 38 C.F.R. § 19.29.  
Moreover, he did not receive the law and regulations in the May 
2007 or August 2010 supplemental statements of the case (SSOCs).  
Therefore, if the March 3, 2005 SOC cannot be found on remand, 
the RO must issue another SOC which contains the laws and 
regulations relevant to the denial of the waiver request.

Additionally, it appears that there is outstanding information 
pertaining to the investigation of Ramon Magsaysay Technological 
University (RMTU) relevant to the Veteran's appeal that has not 
been associated with the claims file.  In this regard, an undated 
Education Compliance Survey Report of RMTU (Survey); February 
2003 Memorandum from the Resident Agent in Charge, San Francisco 
Resident Agency VA Office of Inspector General, Criminal 
Investigations Division (Memo); and undated Summary of Findings 
on RMTU Investigation (Summary) have been associated with the 
claims file.  A review of these documents indicates that there 
are additional documents pertaining to the investigation that 
need to be obtained.  The Survey reflected that on October 23, 
2002, an on-site Education Compliance Survey was conducted at 
RMTU in San Marcelino, Zambales.  At that time, several veterans' 
school records were reviewed, including those of the Veteran that 
is the subject of this appeal.  Of note was the finding that only 
the Veteran's 1st semester 2002-2003 and 1st/2nd semester 1999-
2000 certificates of registration were available for review.  The 
school was found to have failed to maintain accurate or complete 
records of enrollment for VA beneficiaries-students.  There was 
another finding that the Veteran took Occupational Internship 
Program (OIP) in just one semester instead of two.  It was 
observed that OIP was a two-semester subject to be taken in the 
fourth year of Bachelor of Agricultural Technology.  

The February 2003 Memo states that based on the results of the 
October 2002 Compliance Survey, a compliance audit was initiated 
in February 2003.  The audit examined the records of all 60 
veteran students at RMTU.  Discrepancies were found in all 60 
records.  In May 2003, a team of VA employees was sent to RMTU to 
investigate the matter.  From May 12, 2003 to May 15, 2003, they 
interviewed approximately 39 individuals including RMTU 
administration officials, professors, veteran students, and non-
veteran students.  On June 6, 2003, the results of their inquiry 
were forwarded to the Muskogee VA Regional Processing Office with 
a request to create overpayment for 60 veterans.  When 
interviewed by VA Field Section Personnel, 13 
professors/instructors, plus the Dean of Agricultural Technology, 
seven non-veteran students, and one veteran student reported that 
the veterans did not attend classes.  The evidence also consisted 
of a "joint statement" signed by 17 veteran students indicating 
that they met the attendance requirements.  There was additional 
testimony provided by non-veteran students reflecting that the 
veterans began attending classes regularly after the onset of the 
investigation.  

The Board observes that copies of the initial October 2002 on-
site Education Compliance Survey; February 2003 compliance audit; 
and May 2003 investigation report to include interviews, 
statements, and depositions of the students, professors, and any 
other RMTU officials have not been associated with the Veteran's 
claims file.  It also appears that in February 2004, a report was 
created by an agent of the Criminal Investigation Division of the 
VA Office of Inspector General which summarized the findings.  
This report has not been associated with the claims file.  The 
Board concludes that efforts should be undertaken on remand to 
obtain all listed documents as well as any other relevant 
documents pertaining to the RMTU investigation and associate them 
with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate a copy of the 
March 3, 2005 statement of the case (SOC) 
with the claims file.  If the March 2005 SOC 
cannot be found on remand, the RO must issue 
another SOC which contains the laws and 
regulations relevant to the denial of the 
Veteran's waiver request.

2.  The RO must undertaken efforts to 
associate any relevant information pertaining 
to the investigation at Ramon Magsaysay 
Technological University (RMTU) with the 
claims file.  In particular, copies of the 
initial October 2002 on-site Education 
Compliance Survey; February 2003 compliance 
audit; and May 2003 investigation report to 
include interviews, statements, and 
depositions of the students (veteran and non-
veteran), professors, other RMTU 
administration officials, and anyone else 
contacted; and February 2004 report by an 
agent of the Criminal Investigation Division 
of the VA Office of Inspector General which 
summarized the investigation findings should 
be obtained.  Any documents with the 
Veteran's name should be obtained.  

3.  The Board observes that although the 
Muskogee RO has jurisdiction over this 
appeal because it is an education case, 
coordination should be made with the 
Manila RO.  Both the Muskogee and Manila 
RO must ensure that any available 
documents pertaining to the Veteran's 
claims as well as the RMTU investigation 
are associated with the claims file.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case (SSOC) and be afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


